      Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 1 of 28 PageID: 1



Christopher G. Salloum, Esq.
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Tel. 973-736-4600
Fax. 973-736-4670
Attorneys for Plaintiff
  Salerno Medical Associates, LLP

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES, LLP,                 Civil Action No. 2:20-cv-7076

                           Plaintiff,

               v.
                                                         VERIFIED COMPLAINT AND
                                                        DEMAND FOR TRIAL BY JURY
 INTEGRITY PRACTICE SOLUTIONS, LLC;
 INTEGRITY MEDICAL SYSTEMS, LLC;
 CHINTAN TRIVEDI; JOHN DOES 1-10; and
 ABC CORPORATIONS 1-10,

                            Defendants.




       Plaintiff, Salerno Medical Associates, LLP (“Plaintiff” or “SMA”), with a principal place

of business located at 613 Park Avenue, East Orange, New Jersey 07017, by and through its

attorneys, Mandelbaum Salsburg, P.C., by way of Verified Complaint against defendants, Integrity

Medical Systems, LLC (“IMS”), Integrity Practice Solutions, LLC (“IPS”), Chintan Trivedi (“Mr.

Trivedi”), all of whom have a principal address located at 26 Musket Drive, Basking Ridge, New

Jersey 07920, John Does 1-10, and ABC Corporations 1-10 (all defendants collectively,

“Defendants”), says as follows:
      Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 2 of 28 PageID: 2



                               PRELIMINARY STATEMENT

       1.      This is a case about an unscrupulous managed service provider’s (“MSP”) attempt

to extort money from a medical practice in blatant misappropriation of the medical practice’s most

precious of trade secrets and proprietary confidential information: its patients’ protected health

information (“PHI”).

       2.      SMA, a multidisciplinary medical practice, engaged IMS to provide electronic

medical recordkeeping (“EMR”) services. Over the course of SMA’s and IMS’s years’ long

business relationship, SMA has entrusted IMS with the PHI of approximately 16,000 patients.

Such PHI includes, without limitation, patients’ names, patients’ telephone numbers, patients’

addresses, patients’ medical records, patients’ radiograph images, laboratory results, and other

information and documents regarding a patient’s health status and the provision of, and payment

for, medical services provided to SMA patients (the “SMA Patient Data”).

       3.      Regrettably, SMA’s trust in IMS was misplaced. SMA came to question the

propriety of numerous invoices, and the quality of the services, it received from IMS and IPS —

an entity SMA engaged in 2016 to provide billing and certain other administrative services and

which, like IMS, is owned and/or controlled by co-defendant Mr. Trivedi. As a result of the billing

discrepancies it identified, and the overall poor services provided, SMA determined to discontinue

its relationship with IMS, and satisfy its EMR needs elsewhere.

       4.      To that end, beginning in the fall of 2019, SMA demanded, repeatedly, that IMS

immediately return the SMA Patient Data, but agreed that it would pay an appropriate data

migration fee to cover reasonable costs that IMS may incur in connection therewith.

Notwithstanding, however, that IMS does not own the SMA Patzient Data, IMS refused to return
       Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 3 of 28 PageID: 3



the same to SMA unless and until SMA first pays, in full, the outstanding balance that SMA

allegedly owes to both IMS and IPS, and the validity of which SMA vehemently disputes.

       5.      Indeed, IMS, through Mr. Trivedi, has also expressly threatened that, should SMA

fail to acquiesce to IMS’s extortionary demands for money allegedly due, in addition to continuing

to refuse to transfer the SMA Patient Data to SMA, IMS will also terminate or restrict SMA

personnel’s access to the SMA Patient Data.

       6.      Worse still, after the parties’ attempts to amicably resolve their dispute failed, IMS

has caused SMA to experience daily, significant, and pervasive interruptions in the availability of

the SMA Patient Data, severely undermining its ability to treat its patient population.

       7.        Defendants do not, and cannot, dispute that the SMA Patient Data belongs to

SMA; rather, Defendants are attempting to extract money from SMA before returning the SMA

Patient Data, money to which Defendants are not entitled.

       8.      The issue whether Defendants are entitled to payment, if any, is irrelevant to this

dispute and can be resolved at a later date, in a different forum, and without prejudice to any party.

However, it is illegal for IMS to deny SMA’s request to return the SMA Patient Data or restrict

SMA’s access thereto unless SMA first acquiesces to Defendants’ monetary demands.

       9.      By this Action, therefore, SMA seeks — in addition to an award of appropriate

damages and costs — an Order enjoining Defendants from restricting and denying SMA’s access

to the SMA Patient Data that are stored on IMS’s servers, and further requiring Defendants to

return the SMA Patient Data forthwith.

                                         JURISDICTION

       10.     This Court possesses original jurisdiction pursuant to 28 U.S.C. § 1331 because

two of Plaintiff’s claims arise under the laws of the United States, specifically, the Computer Fraud
      Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 4 of 28 PageID: 4



and Abuse Act, 18 U.S.C. § 1030 (“CFAA”), and the Defend Trade Secrets Act, 18 U.S.C. §§

1832-1839 (“DTSA”). This Court has supplemental jurisdiction over the other claims asserted

herein pursuant to 28 U.S.C. § 1367.

       11.     Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a substantial

part of the acts or omissions giving rise to the claims alleged herein occurred within this judicial

district and Defendants are subject to personal jurisdiction here.

                                  GENERAL ALLEGATIONS

                                   Identification of the Parties

       12.     Plaintiff, SMA, is a New Jersey limited liability partnership with a principal place

of business at 613 Park Avenue, East Orange, New Jersey 07017.

       13.     SMA is a family-run, second generation, multi-disciplinary medical practice that

has served East Orange and Newark, New Jersey, federally designated underserved areas, for over

fifty (50) years. Throughout its history, SMA has dedicated itself to providing highest quality

medical care and service to those communities most in need, at low or no cost. Alexander Salerno,

M.D., a principal of SMA, has continued in his family tradition of public service, as evidenced by

his service for the U.S. Air Force for over ten (10) years, ultimately reaching the rank of Captain

as a General Medical Officer, before joining SMA. As further testament to SMA’s dedication to

public service, during the ongoing COVID-19 public health crisis, as documented in a recent June

3, 2020 news story published on Al Jazeera English, available on YouTube at

https://www.youtube.com/watch?v=ono1q061mcM, SMA has generously expended its own funds

to offer drive-by COVID-19 testing for all, notwithstanding ability to pay.

       14.     Defendant, Mr. Trivedi, is an individual who resides at 26 Musket Drive, Basking

Ridge, New Jersey 07920.
       Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 5 of 28 PageID: 5



         15.    Mr. Trivedi is a member and the managing partner of co-defendants IMS and IPS.

         16.    Defendant, IMS, is a New Jersey limited liability company with a principal place

of business located at Mr. Trivedi’s residential address, 26 Musket Drive, Basking Ridge, New

Jersey 07920.

         17.    Upon information and belief, IMS is a “value added reseller” of EMR software

owned by Meditab Software, Inc. (“Meditab”).” In that capacity, IMS provides installation,

project management, training, implementation, and support services to its clients who, like SMA,

utilize Meditab’s EMR software through Meditab licenses purchased from IMS.

         18.    Upon information and belief, IMS is also a Meditab “Authorized Hosting Partner.”

In that capacity, IMS hosts its clients’ data (almost all of which contain patient PHI) on its servers,

which, upon information and belief, are located in the State of New York.

         19.    Upon information and belief, IMS provides EMR services to other New Jersey

medical providers.

         20.    Defendant, IPS, is a New Jersey limited liability company with a principal place of

business located at Mr. Trivedi’s residential address, 26 Musket Drive, Basking Ridge, New Jersey

07920.

         21.    Upon information and belief, IPS is certified by the Commissioner of the New

Jersey Department of Banking and Insurance as a third-party billing service, an entity that,

according to New Jersey law, “is paid by a health care provider to process claims or claims

payments on behalf of the health care provider.” N.J.S.A. 17B:27B-1.

         22.    Upon information and belief, John Does 1-10 are other individuals whose names

and addresses are presently unknown, and whom conspired with Defendants to cause SMA the

harm alleged herein.
        Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 6 of 28 PageID: 6



        23.    Upon information and belief, ABC Corporations 1-10 are other legal entities, the

names and addresses of which are presently unknown, that are owned or controlled, in whole or in

part, by Mr. Trivedi, IPS, and/or IMS.

                         SMA Retains IMS To Provide EMR Services

        24.    In 2014, SMA entered into an agreement with IMS pursuant to which IMS agreed

to provide EMR-related services to SMA (the “EMR Agreement”).

        25.    Specifically, under the EMR Agreement, IMS provides installation, project

management, training, implementation, and support services to SMA in connection with the

Meditab EMR software that IMS licenses to SMA, and, upon information and belief, to other

medical practices.

        26.    In addition, the EMR Agreement also requires IMS to assume the responsibility for

hosting the SMA Patient Data on its New York-based servers.

        27.    Under the terms of the EMR Agreement, IMS agreed that it would ensure that the

SMA Patient Data would be available to SMA, on demand, 24 hours a day, 7 days a week, with

only limited, off-hour, interruptions for routine maintenance.

        28.    SMA, during the course of treating SMA’s patients and through its medical

providers and staff, inputs the SMA Patient Data into the Meditab EMR software licensed to SMA

through IMS. The SMA Patient Data is simultaneously uploaded onto IMS’s servers consistent

with the EMR Agreement.

        29.    At all relevant times, SMA was, and remains, the sole owner of the SMA Patient

Data.

        30.    At no point in time did SMA transfer ownership, in whole or in part, of the SMA

Patient Data to IMS.
       Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 7 of 28 PageID: 7



        31.   At no point in time did SMA agree that its access to, or ability to retrieve a complete

copy of, the SMA Patient Data would be contingent upon SMA’s satisfaction of any claim for

payment that IMS, IPS, or Mr. Trivedi would make.

        32.   Throughout the course of SMA’s and IMS’s business relationship, SMA and its

providers entrusted IMS with the safeguarding of more than 16,000 of SMA’s patients’ PHI.

        33.   In order to safeguard the confidentiality and privacy of its patients’ PHI contained

in the SMA Patient Data, SMA ensures that only select clinical and administrative SMA personnel

possess the ability to access the SMA Patient Data using the Meditab EMR software licensed to

SMA through IMS.

        34.   In addition, as a precondition to accessing the SMA Patient Data, SMA requires its

personnel to undergo appropriate privacy training.

        35.   Throughout the duration of the EMR Agreement, SMA remitted $285,515.31 to

IMS as payment in full for the aforesaid EMR-related services. (See Declaration of Matthew Rehm

(“Rehm Decl.”), at ¶¶ 9-10.)

        36.   During approximately the same period of time, SMA remitted $427,786.00 to IPS

for various services rendered pursuant to SMA’s separate agreement with IPS. (See Rehm. Decl.,

at ¶ 11.)

                         SMA Determines to End Its Relationship
                        with Mr. Trivedi’s Various Business Entities

        37.   At the end of 2019, SMA became — and, upon information and belief, Mr. Trivedi

came to realize that SMA had become — dissatisfied with IMS’s and IPS’s services and business

dealings with SMA (particularly, but not exclusively, with their billing practices), causing SMA

to seek to satisfy its EMR management needs elsewhere.
       Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 8 of 28 PageID: 8



        38.       As a non-limiting example of one of the bases for SMA’s desire to sever its ties

with IMS, SMA discovered evidence that IMS had been billing SMA in a manner inconsistent

with the terms of the EMR Agreement.

        39.       In particular, and again without limitation, IMS fabricated the existence of past-due

invoices dating between 2014 and 2015, and presented such alleged past-due invoices to SMA,

claiming SMA still owed it money for services provided, although payment for such services had

been made many years prior.

        40.       IMS’s own history of billing, together with SMA’s conclusive documentary

evidence that monies owed to IMS were in fact, paid to IMS, reveal the glaring and shameless

extent of such fabrication:

                  a.     By way of a June 28, 2018 email sent to SMA, Mr. Raghav, an individual

employed by Mr. Trivedi, sent SMA a Microsoft Excel spreadsheet documenting the outstanding

balance allegedly owed to IMS by SMA for EMR services as of June 28, 2018. That document

revealed no balance outstanding for services IMS provided in the years 2014 and 2015. (See Rehm

Decl., at ¶ 7.)

                  b.     Yet, years later, and months into the dispute between the parties described

herein, IMS, again through Mr. Raghav, claimed that SMA owed IMS $87,572.19, most of which

was alleged to have been for EMR services IMS allegedly provided from January 2014 through

December 2015. (See Declaration of Luz Capcha (“Capcha Decl.”), at ¶ 7.)

                  c.     In that same email, IMS also acknowledged that, throughout the duration of

the parties’ relationship, IMS invoiced SMA in the total amount of $262,619.66. (Id.)
        Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 9 of 28 PageID: 9



               d.     As noted previously, however, SMA had already paid IMS the aggregate

amount of $285,515.31 — $22,895.65 more than the total amount that IMS represented had been

invoiced to SMA.

               e.     As such, not only did SMA not have an outstanding balance for EMR

services provided in 2014 and 2015, IMS actually owed, and still owes, SMA a refund in the

amount of at least $22,895.65.

        41.    The aforesaid fraudulent or misleading accounting practices, together with, among

other things, IMS’s failure to provide the quality customer services that SMA expected from its

EMR provider, caused SMA to determine to end its relationship with IMS.

        42.    In late 2019, SMA affirmatively demanded that IMS return the SMA Patient Data.

(See Capcha Decl., at ¶ 4)

        43.    In so doing, SMA made clear that IMS’s scope of authority with respect to the SMA

Patient Data became limited to the facilitation of the migration of the SMA Patient Data back to

SMA.

        44.    SMA agreed to pay a reasonable migration fee to cover any costs that IMS might

incur in connection with said data migration.

                             IMS Holds Hostage the SMA Patient Data
                              and Impairs SMA’s Access to the Same

        45.    Upon information and belief, however, to avoid losing a valuable account like

SMA’s — which had generated for Mr. Trivedi $714,301.31 in revenue in an approximately five-

year-long period — Mr. Trivedi resorted to the only leverage he has over SMA: the SMA Patient

Data.
      Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 10 of 28 PageID: 10



       46.     Mr. Trivedi refused to cause the return the SMA Patient Data to SMA unless and

until SMA pays, in full, the fraudulent amounts that IMS falsely claims SMA still owes to IMS,

together with amounts allegedly owed to Mr. Trivedi’s other entity, IPS.

       47.     Despite repeated subsequent demands to Mr. Trivedi, IMS and Mr. Trivedi have

refused to return to SMA its property, effectively holding hostage SMA, and, more importantly,

the PHI for SMA’s approximately 16,000 patients, in return for payment of ransom.

       48.     Mr. Trivedi and IMS have failed to return the SMA Patient Data notwithstanding

receiving assurances from SMA that SMA would, subsequent to the return of the SMA Patient

Data, agree to resolve, in good faith, any billing dispute that may exist between SMA and IMS and

IPS in an appropriate forum.

       49.     By an October 14, 2019 telephone conversation with SMA’s Practice Development

Manager, Ms. Darlene Serrano Reiter, Mr. Trivedi, on his own behalf and on behalf of IMS and

IPS, affirmatively threatened to “dump” SMA from IMS’s servers if SMA refuses to pay the

amounts allegedly owed to IMS and IPS. (“Mr. Trivedi’s Threat”) (See Declaration of Darlene

Serrano Reiter (“Reiter Decl.”), at ¶ 6.)

       50.     By letter dated May 19, 2020, Mr. Trivedi’s, IMS’s, and IPS’s attorney, Dan Frier,

Esq., of Frier Levitt, LLP, affirmatively stated to SMA’s counsel that the SMA Patient Data would

be returned to SMA only on the condition that SMA pay the amounts allegedly owed to IMS and

IPS   (the   “FL    Communication”,         with   Mr.   Trivedi’s   Threat,   the   “Extortionate

Communications”)

       51.     In the approximate two-week period of time immediately preceding the initiation

of this lawsuit, after it became evident to all parties, despite SMA’s good-faith attempts to settle,

that this dispute would not resolve short of litigation, SMA’s access to the SMA Patient Data has
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 11 of 28 PageID: 11



been substantially disrupted in that certain SMA users, at random, are kicked off of, and lose the

ability to login to, the Meditab software that is licensed to SMA through IMS (the “Recent

Impairment to SMA’s Patient Data”), thereby losing the capacity to access crucial patient PHI

necessary to treat patients and also losing the capacity to update said patients’ medical records.

See Capcha Decl., at ¶11.

       52.     These periods of disruption last, on average, between twenty (20) to ninety (90)

minutes, and occur during SMA’s regular business hours when patients are being treated. When

these incidents occur, an error message pops up on the SMA user’s computer that says: “The

remote computer has ended the connection.” See Capcha Decl., at ¶11.

       53.     The Recent Impairment to SMA’s Patient Data has resulted in, at any single point

in time during SMA’s regular business hours, approximately 30-50 of SMA’s users being rendered

incapable of logging into the Meditab EMR software that SMA licenses through IMS and

accessing the SMA Patient Data housed on IMS’s servers. See Capcha Decl., at ¶12.

       54.     Upon information and belief, IMS, through Mr. Trivedi, is purposefully causing

the Recent Impairment to SMA’s Patient Data.

       55.     When SMA raised the issue of the Recent Impairment to SMA’s Patient Data to

IMS, IMS responded with delay and obfuscation by requesting that SMA provide IMS with

additional burdensome details that IMS had never before required to resolve any issues that may

have previously emerged regarding the SMA Patient Data. See Capcha Decl., at ¶ 13

       56.     As recently as the day before the filing of this Verified Complaint, June 9, 2020,

SMA, through an email sent to Mr. Trivedi by Ms. Luz Capcha of SMA, made clear to IMS that

IMS was engaged in delay with respect to the Recent Impairment to SMA’s Patient Data, and
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 12 of 28 PageID: 12



repeated SMA’s demand that the SMA Patient Data be immediately returned. In her email, Ms.

Capcha stated as follows:

              If IMS had complied with SMA’s demand, first made at the end of
              2019, that IMS immediately return to SMA our patient data, which
              is SMA’s property, we would not be in this position right now. In
              the past, whenever we had connectivity issues (although such issues
              were never as significant and pervasive as they have become since
              the emergence of this dispute between us), you never requested that
              we first clear the kinds of obstacles that you are now creating with
              the obvious retaliatory purpose of delaying us and frustrating the
              care that SMA is providing to our patients.

              Please immediately transfer our data to us. It is wrong for you and
              IMS to continue to hold the same hostage. Please be reminded that
              IMS no longer possesses the authority to continue to use SMA’s data
              as it had been prior to our data transfer demand.

              In the meantime, please fix the issues I’ve identified so that we can
              treat our patients until the data migration is complete. I believe that
              I have been specific enough with respect to the issues we are
              experiencing. If you have any questions, please don’t hesitate to call
              me at any time.

Capcha Decl., at ¶ 13.

       57.    In his response to Ms. Capcha’s email, Mr. Trivedi ignored SMA’s demand for the

return of the SMA Patient Data, disregarded the significance of the consistent and pervasive

disruptions, described above, that SMA has been experiencing for the past two weeks, and denied

that the SMA Patient Data were being held hostage because, in his words, “SMA always has and

continues to have access to the EMR software/platform and the data on it.” Capcha Decl., at ¶ 14.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 13 of 28 PageID: 13



                                       COUNT ONE
             (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030)

       58.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       59.     The CFAA, in pertinent part, exposes to civil liability “[w]ho[m]ever . . . with intent

to extort from any person any money or other thing of value, transmits in interstate or foreign

commerce any communication containing any . . . threat to cause damage to a protected computer

. . . or . . . demand or request for money . . . in relation to damage to a protected computer, where

such damage was caused to facilitate the extortion.” 18 U.S.C. § 1030(a)(7)(A) & (C).

       60.     Specifically, the CFAA provides that “[a]ny person who suffers damage or loss by

reason of a violation of [the CFAA] may maintain a civil action against the violator to obtain

compensatory damages and injunctive or other equitable relief.” 18 U.S.C. § 1030(g).

       61.     The CFAA defines damage to mean “any impairment to the integrity or availability

of data, a program, a system, or information.” 18 U.S.C. § 1030(e)(7).

       62.     IMS’s servers on which the SMA Patient Data are housed are protected computers

within the meaning of 18 U.S.C. § 1030(e)(2).

       63.     Mr. Trivedi’s Threat is a communication transmitted in interstate or foreign

commerce within the meaning of 18 U.S.C. § 1030(a)(7).

       64.     The FL Communication is a communication transmitted in interstate or foreign

commerce within the meaning of 18 U.S.C. § 1030(a)(7).

       65.     Mr. Trivedi’s Threat is a communication that contained a threat to cause damage to

a protected computer within the meaning of 18 U.S.C. § 1030(a)(7)(A).

       66.     The FL Communication constitutes a “demand or request for money in relation to

damage to a protected computer” within the meaning of 18 U.S.C. § 1030(a)(7)(C).
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 14 of 28 PageID: 14



       67.       The Recent Impairment to SMA’s Patient Data has damaged IMS’s servers by

impairing the availability and integrity of the SMA Patient Data housed thereon.

       68.       By the Extortionate Communications, as defined above, IMS and Mr. Trivedi, with

the intent to extort money from SMA, communicated, in interstate commerce, to SMA a demand

for money in relation to damage to a protected computer, i.e., the threatened impairment to the

integrity or availability of the SMA Patient Data housed on IMS’s servers.

       69.       As contemplated by 18 U.S.C. § 1030(g), the CFAA violations alleged herein

“involve” the “modification or impairment, or potential modification or impairment, of the medical

examination, diagnosis, treatment, or care of 1 or more individuals,” i.e., the approximately 16,000

patients whose PHI is contained in the SMA Patient Data.

       70.       As contemplated by 18 U.S.C. § 1030(g), the CFAA violations alleged herein also

“involve” a “threat to public health or safety” in that, if such CFAA violations are not adequately

remedied, then the safety and privacy of the SMA Patient Data — belonging to more than 16,000

patients in Northern New Jersey, most of whom are from medically underserved areas in Essex

County — will be compromised.

       71.       By reason of the above-alleged acts and misconduct of Defendants, SMA has been

damaged, and will continue to suffer great and irreparable harm and damage. The amount of this

irreparable harm will be difficult, if not impossible, to ascertain, and SMA will be without adequate

remedy at law.

       72.       By virtue of the foregoing, SMA has been damaged, and, in addition to an

appropriate award of damages and other equitable relief, is entitled to an appropriate preliminary

and permanent injunction requiring IMS to return forthwith to SMA the SMA Patient Data

pursuant to 18 U.S.C. § 1030(g).
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 15 of 28 PageID: 15



                                            COUNT TWO
                 (Violations of the Defend Trade Secrets Act, 18 U.S.C. §§ 1832-1839)

           73.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

           74.    SMA is the owner of the SMA Patient Data.

           75.    Under the DTSA, Defendants are prohibited from misappropriating SMA’s trade

secrets.

           76.    The SMA Patient Data that SMA entrusted to IMS over the course of their business

relationship constitute trade secrets within the meaning of the DTSA. See 18 U.S.C. § 1839(3)

           77.    SMA has taken reasonable steps to maintain the secrecy of the SMA Patient Data,

including, without limitation, by limiting access to the SMA Patient Data only to appropriate SMA

personnel and to SMA patients and their duly authorized representatives, by requiring SMA

personnel to undergo privacy training as a precondition to accessing the SMA Patient Data, and

by expending hundreds of thousands of dollars and substantial resources, time, and energy to

develop and maintain the SMA Patient Data.

           78.    The SMA Patient Data derive independent economic value from not being

generally known to or readily ascertainable through proper means by another person who can

obtain economic value from the disclosure and use of such information, and have conferred a

competitive advantage on SMA over others in the relevant market.

           79.    The SMA Patient Data are not known to others and are not readily ascertainable by

proper means to persons who could derive value from their disclosure or use.

           80.    The DTSA authorizes “an owner of a trade secret that is misappropriated” to

commence a civil action “if the trade secret is related to a product or service used in, or intended

for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 16 of 28 PageID: 16



        81.     The DTSA defines misappropriation to include, among other things, “use of a trade

secret of another without express or implied consent by a person who . . . at the time of . . . use,

knew or had reason to know that the knowledge of the trade secret was . . . acquired under

circumstances giving rise to a duty to . . . limit the use of the trade secret.” See 18 U.S.C. § 1839(3).

        82.     Whenever SMA uploads SMA Patient Data to IMS’s servers, SMA provides IMS

with a limited scope of authorization to use that data consistent with the terms of the EMR

Agreement.

        83.     Whenever SMA uploads SMA Patient Data to IMS’s servers, IMS acquires said

SMA Patient Data with the understanding that the same may be used by IMS only with SMA’s

affirmative and continued authorization and that SMA is subject to various legal obligations

requiring it to maintain the availability of its data and to produce the same upon appropriate

demand.

        84.     In other words, IMS acquires the SMA Patient Data under circumstances that

imposed upon IMS a duty to limit the use of the SMA Patient Data consistent with the scope of

the authorization conferred upon IMS by SMA.

        85.     By demanding the immediate return of the SMA Patient Data, SMA revoked and

terminated IMS’s authorization to use the same, as described above.

        86.     IMS’s and Mr. Trivedi’s refusal to return SMA Patient Data to SMA, and their

continuing storage, processing, and interruption and/or limitation of SMA’s access to SMA Patient

Data constitutes the use of SMA’s trade secrets without express or implied consent by SMA.

        87.     By virtue of the foregoing, IMS has misappropriated the SMA Patient Data.

        88.     SMA has never given IPS authorization to access, use, or limit SMA’s access to

the SMA Patient Data.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 17 of 28 PageID: 17



       89.     By attempting to leverage the SMA Patient Data, to which it was never given

authorization to access or use, in any way, and in order to extract payment from SMA for monies

allegedly due, IPS has misappropriated the SMA Patient Data.

       90.     The aforesaid current and ongoing misappropriation of the SMA Patient Data is

willful, reckless, and malicious. IMS, IPS, and/or Mr. Trivedi each know of the confidentiality,

ownership, and use restrictions on the SMA Patient Data.

       91.     The aforesaid misappropriation of the SMA Patient Data comprises acts, including,

without limitation, IMS’s, IPS’s, and/or Mr. Trivedi’s misuse of the SMA Patient Data, on or after

DTSA’s date of enactment, May 11, 2016.

       92.     IMS’s and/or IPS’s aforesaid misappropriation of the SMA Patient Data has

damaged SMA, and SMA, pursuant to 18 U.S.C. §1836(b)(3)(A), is entitled to an appropriate

preliminary and permanent injunction requiring IMS to return to SMA the SMA Patient Data

forthwith and, until that process is complete, to provide SMA with unfettered access to the SMA

Patient Data

                                      COUNT THREE
          (Violations of the New Jersey Trade Secrets Act, N.J.S.A. §§ 56:15-1 to -9)

       93.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       94.     Under the New Jersey Trade Secrets Act (“NJSTA”), Defendants are prohibited

from misappropriating SMA trade secrets.

       95.     The SMA Patient Data that SMA entrusted to IMS over the course of their business

relationship constitute trade secrets within the meaning of the NJTSA. See N.J.S.A. 56:15-2.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 18 of 28 PageID: 18



       96.      Whenever SMA uploads SMA Patient Data to IMS’s servers, SMA provides IMS

with a limited scope of authorization to use that data consistent with the terms of the EMR

Agreement.

       97.      Whenever SMA uploads SMA Patient Data to IMS’s servers, IMS acquires said

SMA Patient Data with the understanding that the same may be used only by IMS with SMA’s

affirmative and continued authorization, and that SMA is subject to various legal obligations

requiring it to maintain the availability of its data and to produce the same upon appropriate

demand.

       98.      In other words, IMS acquires the SMA Patient Data under circumstances that

imposed upon IMS a duty to limit the use of the SMA Patient Data consistent with the scope of

the authorization conferred upon IMS by SMA.

       99.      By demanding the immediate return of the SMA Patient Data, SMA revoked and

terminated IMS’s authorization to use the same, as described above.

       100.     IMS’s and Mr. Trivedi’s refusal to return to SMA the SMA Patient Data constitutes

the use of SMA’s trade secrets without express or implied consent by SMA.

       101.     By virtue of the foregoing, IMS has misappropriated the SMA Patient Data.

       102.     SMA has never given IPS authorization to access or use, in any capacity, the SMA

Patient Data.

       103.     By attempting to leverage the SMA Patient Data, to which IPS was never given

authorization to access or use, in any way, in order to extract payment from SMA for monies

allegedly due, IPS has misappropriated the SMA Patient Data.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 19 of 28 PageID: 19



       104.    The aforesaid current and ongoing misappropriation of the SMA Patient Data is

willful, reckless, and malicious. IMS, IPS, and/or Mr. Trivedi each know of the confidentiality,

ownership, and use restrictions on the SMA Patient Data.

       105.    The aforesaid misappropriation of the SMA Patient Data has damaged SMA, and

in addition to an appropriate award of damages and costs, pursuant to N.J.S.A. 56:15-3, SMA is

entitled to an appropriate injunction requiring IMS to return to SMA the SMA Patient Data

forthwith.

                                     COUNT FOUR
   (IMS’s and IPS’s Misappropriation of the SMA Patient Data, New Jersey Common Law)

       106.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       107.    Under New Jersey common law, Defendants are prohibited from misappropriating

SMA trade secrets and confidential information.

       108.    The SMA Patient Data that SMA entrusted to IMS over the course of their business

relationship constitute trade secrets.

       109.    The SMA Patient Data constitute confidential information that IMS knew SMA

treated, and expected IMS would similarly treat, as confidential.

       110.    Whenever SMA uploads SMA Patient Data to IMS’s servers, SMA provides IMS

with a limited scope of authorization to use that data consistent with the terms of the EMR

Agreement.

       111.    Whenever SMA uploads SMA Patient Data to IMS’s servers, IMS acquires said

SMA Patient Data with the understanding that the same may be used only by IMS with SMA’s

affirmative and continued authorization, and that SMA is subject to various legal obligations
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 20 of 28 PageID: 20



requiring it to maintain the availability of its data and to produce the same upon appropriate

demand.

       112.    In other words, IMS acquires the SMA Patient Data under circumstances that

imposed upon IMS a duty to limit the use of the SMA Patient Data consistent with the scope of

the authorization conferred upon IMS by SMA.

       113.    By demanding the immediate return of the SMA Patient Data, SMA revoked IMS’s

authorization to use the same, as described above.

       114.    IMS’s and Mr. Trivedi’s refusal to return to SMA the SMA Patient Data constitutes

the use of SMA’s trade secrets without express or implied consent by SMA.

       115.    By virtue of the foregoing, IMS has misappropriated the SMA Patient Data.

       116.    SMA has never given IPS authorization to access, use, in any capacity, or limit

SMA’s use, of the SMA Patient Data.

       117.    By attempting to leverage the SMA Patient Data, to which IPS was never given

authorization to access or use, in any way, and in order to extract payment from SMA for monies

allegedly due, IPS has misappropriated the SMA Patient Data.

       118.    The aforesaid current and ongoing misappropriation of the SMA Patient Data is

willful, reckless, and malicious. IMS, IPS, and/or Mr. Trivedi each know of the confidentiality,

ownership, and use restrictions on the SMA Patient Data.

       119.    The aforesaid misappropriation of the SMA Patient Data has damaged SMA, and

in addition to an appropriate award of damages and costs, pursuant to N.J.S.A. 56:15-3, SMA is

entitled to an appropriate injunction requiring IMS to return to SMA the SMA Patient Data

forthwith.
       Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 21 of 28 PageID: 21



                                        COUNT FIVE
     (Violations of the New Jersey Computer Related Offenses Act, N.J.S.A. §§ 2A:38A-1 to -6)

         120.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

         121.    The New Jersey Computer Related Offenses Act (“CROA”), N.J.S.A. §§ 2A:38A-

1, et seq., exposes to civil liability whomever causes a “person or enterprise damage[] in business

or property” as a result of certain statutorily-enumerated actions, including, without limitation,

“[t]he purposeful or knowing, and unauthorized . . . taking . . . . . . [of] any data[.]” N.J.S.A.

2A:38A-3.

         122.    The SMA Patient Data constitute “data” within the meaning of N.J.S.A. 2A:38A-

3.

         123.    By refusing to accede to SMA’s lawful request to return the SMA Patient Data to

SMA, IMS has purposefully taken, without SMA’s authorization, the SMA Patient Data in

violation of the CROA.

         124.    As a result thereof, SMA has been damaged and is entitled to damages, costs, and,

pursuant to N.J.S.A. § 2A:38A-5, an appropriate injunction, requiring IMS to return forthwith to

SMA the SMA Patient Data.

                                          COUNT SIX
                (IMS’s Breach of Implied Covenant of Good Faith and Fair Dealing)

         125.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

         126.    The aforesaid conduct of IMS constitutes breaches of the covenant of good faith

and fair dealing implied in the EMR Agreement.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 22 of 28 PageID: 22



       127.     As a direct and proximate result thereof, Plaintiff has suffered, and, if Defendants

are not appropriately enjoined, will continue to suffer, substantial damages.

                                       COUNT SEVEN
              (IMS’s Breach of Fiduciary Duties to SMA, New Jersey Common Law)

       128.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       129.     By entering into the EMR Agreement with IMS, SMA placed its trust and

confidence in IMS, which, by virtue of accepting responsibility for the SMA Patient Data, assumed

a superior position with respect to the custodianship of SMA’s most precious trade secrets and

proprietary confidential information: its patients’ PHI.

       130.     By virtue thereof, a fiduciary relationship arose between IMS and SMA with

respect to the SMA Patient Data.

       131.     IMS, therefore, owes, and continues to owe, fiduciary duties to SMA because,

among other reasons, SMA entrusted IMS with the responsibility to maintain and use safely the

SMA Patient Data consistent with the scope of authorization provided to IMS by SMA.

       132.     By failing to return the SMA Patient Data to SMA upon SMA’s demand, IMS has

breached its fiduciary duty to SMA.

       133.     As a direct and proximate result thereof, Plaintiff has suffered, and, if Defendants

are not appropriately enjoined, will continue to suffer, substantial damages.

                                       COUNT EIGHT
                (IMS’s Breach of Duty of Confidence, New Jersey Common Law)

       134.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 23 of 28 PageID: 23



       135.    IMS owes, and continues to owe, a duty of confidence to SMA because, among

other reasons, SMA disclosed SMA’s trade secrets (i.e., the SMA Patient Data) to IMS, pursuant

to the EMR Agreement, based on IMS’s express and implied promises of confidentiality.

       136.    IMS breached its duty of confidence to SMA by misappropriating the SMA Patient

Data, as described above, including by using the SMA Patient Data without SMA’s express or

implied consent or otherwise inconsistent with the scope of SMA’s consent.

       137.    At the time of IMS’s improper use, IMS knew or had reason to know that its

knowledge of the SMA Patient Data was acquired under circumstances giving rise to a duty to

maintain the secrecy, and limit the use, of the SMA Patient Data in a manner consistent with the

scope of SMA’s express or implied authorization.

       138.    As a direct and proximate result thereof, Plaintiff has suffered, and, if Defendants

are not appropriately enjoined, will continue to suffer, substantial damages.

                                        COUNT NINE
                   (Tortious Interference with Contractual Relationship and
                 Prospective Economic Advantage, New Jersey Common Law)

       139.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       140.    SMA has contractual relationships with its patients.

       141.    SMA has prospective economic advantage with its patients.

       142.    IMS, IPS, and Mr. Trivedi are aware of SMA’s contractual relations with its

patients and its prospective economic advantage with those patients.

       143.    The aforesaid conduct of IMS, IPS, and Mr. Trivedi constitutes, inter alia, a tortious

interference with SMA’s contractual relationships with its patients and with SMA’s prospective

economic advantage with its patients.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 24 of 28 PageID: 24



       144.    The aforesaid conduct of Defendants was willful, wanton, malicious, and/or in

reckless disregard of SMA’s rights.

       145.    As a direct and proximate result thereof, SMA has suffered, and will continue to

suffer, substantial damages.

                                        COUNT TEN
                       (Unfair Competition – New Jersey Common Law)

       146.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       147.    Defendants undertook the aforesaid misappropriation of the SMA Patient Data with

knowledge of and disregard for SMA’s contractual, statutory, and common law rights, and with

the intention of causing harm to SMA and benefiting themselves.

       148.    As evidenced by their intent to extract money from SMA, Defendants’

misappropriation of the SMA Patient Data was done in bad faith and with malice.

       149.    As a direct and proximate result thereof, SMA has suffered, and will continue to

suffer, substantial damages, and SMA will be threatened with loss of business expectancies,

patients, confidential information, trade secrets, and goodwill in amounts which may be impossible

to determine, unless Defendants are enjoined and restrained by order of this Court.

       150.    In addition, SMA seeks actual, incidental, compensatory, punitive, and

consequential damages, along with reasonable attorneys’ fees and costs in amounts to be

determined at trial.

                                       COUNT ELEVEN
                                       (Civil Conspiracy)

       151.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 25 of 28 PageID: 25



       152.    Under New Jersey law, a civil conspiracy is “a combination of two or more persons

acting in concert to commit an unlawful act, or to commit a lawful act by unlawful means, the

principal element of which is an agreement between the parties to inflict a wrong against or injury

upon another, and an overt act that results in damage.” Banco Popular N. Am. v. Gandi, 184 N.J.

161, 171 (2005).

       153.    IMS, IPS, and Mr. Trivedi agreed with one another, and acted in concert, to harm

SMA by depriving SMA of its property, the SMA Patient Data, unless and until SMA pays them

amounts allegedly owed to IMS and IPS.

       154.    Each defendant intentionally and knowingly took steps in furtherance of their

agreement to injure SMA, by among other things, agreeing that IMS and Mr. Trivedi should

attempt to extract money from SMA for amounts allegedly owed to IPS by refusing to cause IMS’s

migration of the SMA Patient Data, which SMA had entrusted to IMS, back to SMA, unless and

until SMA acquiesces to the extortionary demands against SMA as alleged herein.

       155.    By virtue of the foregoing, IMS, IPS, and Mr. Trivedi are jointly and severally

liable for the harm alleged herein to have been committed against SMA.

                                      COUNT TWELVE
                       (Veil Piercing – Mr. Trivedi’s Personal Liability)

       156.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

same were set forth verbatim herein.

       157.    By virtue of his position as an owner, officer, director, and/or controlling member

of IMS and IPS, Mr. Trivedi used IMS and IPS as his alter egos to such an extent that the required

separateness of IMS and IPS has ceased to exist due to Mr. Trivedi’s misuse of IMS’s and IPS’s

limited liability company (“LLC”) form.
     Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 26 of 28 PageID: 26



       158.    Mr. Trivedi operated IMS and IPS not as separate entities, but instead as one, and

has misused their LLC structure in an inequitable manner to harm SMA by holding the SMA

Patient Data hostage, as alleged herein, unless and until SMA pays both IMS and IPS amounts Mr.

Trivedi alleges SMA owes both entities.

       159.    That Mr. Trivedi used IMS and IPS as his alter egos is evidenced by the following

facts, among many others:

               (a)     Mr. Trivedi required that all payments for amounts owed to both IMS and

IPS be sent to his residential address in Basking Ridge, New Jersey;

               (b)     Mr. Trivedi employed the same individuals, such as Mr. Raghav, to conduct

business on behalf of both IMS and IPS; and

               (c)     Mr. Trivedi is comingling the financial affairs of both IMS and IPS to such

a great extent that he is using debts allegedly owed to IPS to justify IMS’s refusal to return to SMA

property (i.e., the SMA Patient Data), that SMA entrusted to IMS in connection with the EMR

Agreement.

       160.    By virtue of the foregoing, the veil is pierced with respect to Mr. Trivedi’s interest

in IMS and IPS, and Mr. Trivedi is personally liable for any misconduct committed by IMS and/or

IPS against SMA.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment on all of the above counts of this Verified

Complaint against Defendants jointly, severally, and/or in the alternative, as follows:

       1.      Declaring and adjudging that (i) the SMA Patient Data belongs to SMA; (ii) IMS

is unlawfully retaining the SMA Patient Data in violation of SMA’s express grant of authorization

in connection therewith; and (iii) the SMA Patient Data must immediately be returned to SMA.
      Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 27 of 28 PageID: 27



           2.     An Order restraining Defendants, as well as their employers, agents, employees,

and all persons acting in concert with them, from using, disclosing, transferring, or deleting,

destroying, manipulating, and/or otherwise altering the SMA Patient Data or other confidential

proprietary information of SMA, and from obtaining any commercial advantage of unjust

enrichment from their misappropriation of the SMA Patient Data or other confidential and

proprietary information.

           3.     An Order preliminarily and permanently requiring IMS to cause the migration of

the SMA Patient Data to SMA, or otherwise return the SMA Patient Data to SMA;

           4.     Damages, including punitive, consequential, and exemplary damages, as

applicable, plus interest;

           5.     Reasonable attorneys’ fees;

           6.     Costs; and

           7.     Such other relief as this Court deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands trial by jury on all issues so

triable.

                                                MANDELBAUM SALSBURG, P.C.
                                                Attorneys for Plaintiff



                                                By:    _______________________
                                                       Christopher G. Salloum, Esq.
                                                       Steven W. Teppler, Esq.
                                                       3 Becker Farm Road
                                                       Roseland, New Jersey 07068
                                                       Tel. 973.736-4600
 DATED: June 10, 2020                                  Fax. 973-736-4670
        Roseland, New Jersey                           Email: steppler@lawfirm.ms
                                                              csalloum@lawfirm.ms
Case 2:20-cv-07076 Document 1 Filed 06/10/20 Page 28 of 28 PageID: 28
